Citation Nr: 0717013	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  99-21 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an abdominal disorder.

Entitlement to service connection for a lumbar spine (low 
back) disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
abdominal and back disabilities.

This appeal was previously before the Board in December 2005.  
At that time, the Board remanded the claim for service 
connection for an abdominal disability to obtain an opinion 
as to whether the veteran had a current disability.  

The Board also granted a claim of service connection for 
degenerative changes in the thoracic spine with old 
compression deformities of T6 and T7 and found that a claim 
for service connection for a lumbar spine (low back) 
disability on a secondary basis was raised by the record.  
The Board remanded this claim in order to obtain a VA 
examination that would determine whether the veteran had a 
lumbar spine (low back) disability that began during service, 
was linked to some incident of service or was caused or 
aggravated by his service-connected disability of the 
thoracic spine.  However, as explained in more detail below, 
there are duties to notify and assist the veteran with 
respect to this claim for service connection for a lumbar 
spine (low back) disability that have not been met.  

Accordingly, the claim for service connection for a low back 
disability, to include as secondary to the service-connected 
thoracic spine disability, is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
advise the veteran if further action is needed on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated on 
the merits in this decision has been obtained; the veteran 
has been provided notice of the evidence necessary to 
substantiate his claim for service connection for an 
abdominal disorder and has been notified of what evidence he 
should provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  The veteran underwent a resection of part of the duodenum 
with primary anastomosis while on active duty; the medical 
evidence dated in recent years fails to show any additional 
residuals of abdominal surgery other than a surgical scar, 


CONCLUSION OF LAW

1.  Service connection for resection of part of the duodenum 
is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for an abdominal disorder or 
additional residuals of a resection of part of the duodenum, 
other than a scar, is not warranted.  U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  Written notice provided in December 
2001and July 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The December 2001 letter also directed 
the veteran to inform VA regarding any additional evidence 
that he wanted VA to try to get, including any other VA and 
private medical treatment records.  The veteran was also 
informed that he could send statements from individuals who 
had knowledge of his disability.  After consideration of the 
contents of the letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
informed to provide any evidence in his possession that 
pertains to the claim.  In addition, the July 2006 letter 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claim for service connection for an abdominal disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The December 2001 and 
July 2006 notification letters were provided to the veteran 
after the RO decision that is the subject of this appeal.  
However, the veteran's claim of entitlement to service 
connection was readjudicated in a supplemental statement of 
the case issued in December 2006.  The United States Court of 
Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constituted a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.  
As the timing error has been "cured" by the readjudication 
of the claim for service connection for an abdominal 
disability, the Board finds that the presumption that the 
original timing error was prejudicial has been rebutted.  See 
Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007).

As explained in more detail below, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to codify Allen v. 
Brown, 7 Vet. App. 439 (1995) (any increase in severity of a 
nonservice-connected disease or injury that is aggravated by 
a service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.)  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.  Moreover, the 
primary basis for the denial here is that the most recently 
dated relevant medical evidence of record rules out a current 
diagnosis of an abdominal disability.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and both private and VA post-service medical 
records, including reports of December 1974 and August 1997 
VA examinations and an October 2006 medical opinion.  In the 
October 2006 opinion, the clinician was responding to a 
request to provide an opinion as to whether the veteran had 
any residuals of an in-service exploratory laparotomy with 
resection of the second portion of the duodenum and primary 
anastomosis.  The clinician found that the veteran did not 
have any persistent gastrointestinal issues related to that 
surgery or other residual symptoms due to the surgery 
performed in 1974.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the Board finds that VA has fulfilled its duty 
to notify and assist the veteran in the claim adjudicated on 
the merits in this decision.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The service medical records show that the veteran sustained 
blunt trauma to the abdomen, which resulted in a ruptured 
duodenum.  He underwent an exploratory laparotomy with 
resection the second part of the duodenum and primary 
anastomosis in January 1974.  Service connection was 
subsequently granted for the surgical scar.  

The veteran underwent a VA examination in December 1974.  
There was no tenderness or masses noted in the digestive 
system.

The veteran underwent another VA examination in August 1997.  
The veteran complained of abdominal pain, aggravated by 
lifting and motion.  The type of pain was described as 
similar to heartburn.  The veteran denied any history of 
ulcer disease.  The examiner found that there were normal 
bowel sounds with no dullness to percussion of the abdomen.  
There were no bruits, or liver or spleen enlargement.  In 
addition, there was no swelling of the lower extremities from 
fluid retention.  An upper gastrointestinal series (upper GI) 
showed no interference with swallowing and no lesions in the 
esophagus.  There was no hiatal hernia.  The gastric 
pliability and mucosal pattern appeared normal, but the 
mucosal coating was somewhat limited in the study; it was 
noted that this could be possibly due to retained gastric 
secretions.  There was no evidence of esophageal reflux.  

The clinician found that this was a normal examination with a 
normal radiographic study and normal upper GI.  She noted 
that, essentially, the veteran's blood work and lab work were 
normal, other than elevated cholesterol.

In its December 2005 remand, the Board found that the claim 
should be remanded in order to obtain an opinion from a 
gastroenterologist as to whether the veteran has any 
residuals of the surgery performed during service.  The Board 
directed that the opinion should be based on review of the 
service medical records and the August 1997 examination 
report.

The record contains the gastroenterology opinion obtained 
upon remand.  In the October 2006 opinion, the clinician 
noted review of the claims file, including the August 1997 VA 
examination.  She opined, that based on review of the claims 
file, it did not appear that the veteran had any persistent 
GI symptoms related to his surgery or other residual symptoms 
as a result of the surgery performed in 1974.

Analysis

The veteran underwent a resection of part of the duodenum 
with primary anastomosis while on active duty.  Service 
connection is in effect for the surgical scar.  It is the 
undersigned's judgment that a removal of part of the small 
intestine is by its very nature a permanent disability.  
Whether such is symptomatic at any given time is a rating 
question.  The only question before the Board is whether the 
veteran has any residuals of this in-service surgery beyond 
the surgical scar.  Given the nature of the surgery, the 
Board finds that service connection for resection of part of 
the duodenum is warranted.  

In the August 1997 VA examination, the examiner did not 
diagnosis any current abdominal disability.  Further, in her 
October 2006 opinion, the clinician opined that there were no 
residual symptoms from the surgery.  Accordingly, service 
connection is not warranted for any additional 
gastrointestinal disorder beyond the resection of part of the 
duodenum and the surgical abdominal scar.  Brammer v. Brown, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  

Although the veteran contends that he has a current abdominal 
disability related to service, the record does not indicate 
that he possesses the requisite medical training or 
credentials needed to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing, the Board finds that service 
connection for resection of part of the duodenum is 
warranted.  The preponderance of the evidence is against a 
nexus between any additional gastrointestinal disorder beyond 
the resection of part of the duodenum and the surgical 
abdominal scar and service.  As the preponderance of the 
evidence is against this latter aspect of the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for any additional gastrointestinal 
disability (beyond the scar and resection of the abdomen) 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for resection of part of 
the duodenum is granted.

Entitlement to service connection for additional residuals of 
an-service abdominal surgery (other than a surgical scar and 
resection of the duodenum) is denied.




REMAND

The veteran contends that he has a lumbar spine (low back) 
disability related to service.  In its December 2005 decision 
that granted service connection for the thoracic spine 
disability, the Board found that a claim for service 
connection for a lumbar spine (low back) disability secondary 
to the service-connected thoracic spine disability was raised 
by the record and remanded the claim for an orthopedic 
examination.

As to this aspect of the claim, the Board notes that, under 
38 C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

The RO included the text of 38 C.F.R. § 3.310 (a) (without 
the recent amendment) in the October 1999 statement of the 
case.  The RO, however, did not discuss the claim for 
secondary service connection on the merits in the statement 
of the case or subsequent supplemental statements of the 
case.  In the December 2006 supplemental statement of the 
case issued after the Board's remand, the AMC noted that 
entitlement to service connection for a lumbar spine (low 
back) disability secondary to the service-connected thoracic 
spine disability was denied, but did not provide any basis 
for this conclusion.  Such a fundamental denial of due 
process (notice of applicable law) must be cured.  38 C.F.R. 
§ 19.9 (2006).  

The Board also finds that the August 2006 orthopedic 
examination (which was the basis for the AMC's denial of the 
service connection claim) is inadequate.  Specifically, as 
discussed more fully below, the examiner did not fully 
address whether the service-connected thoracic spine 
disability caused or aggravated any lumbar spine (low back) 
disability.  38 C.F.R. § 3.310.  To ensure compliance with 
the Board's directives contained in the previous remand, 
another remand is warranted to obtain an addendum to the 
examiner's August 2006 opinion.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board's December 2005 remand instructed the AMC/RO to 
afford a VA orthopedic examination for purposes of 
determining the etiology of a lumbar spine (low back) 
disability.  The examiner was directed to review the relevant 
evidence in the claims file and then opine whether it was at 
least as likely as not that any lumbar spine (low back) 
disability that may be present, to include arthritis of the 
lumbar spine, began during service, was linked to some 
incident of service, or was caused or aggravated by his 
service-connected degenerative changes in the thoracic spine 
with old compression deformities of T-6 and T-7.

The veteran underwent a VA orthopedic examination in August 
2006.  The examiner noted review of the claims file.  The 
examiner quoted the question he was asked to answer by the 
Board.  The examiner reported that the veteran noted that his 
pain was in the thoracic spine, but that the pain radiated up 
and down the back.  He noted that the veteran's symptoms 
mostly related to his thoracic spine.  The examiner diagnosed 
a chronic lumbosacral spine strain with mild degenerative 
changes.  He noted that he could find no evidence in the 
claims file linking the current lumbosacral spine disability 
to an in-service diagnosis or injury.  He found that it was 
less likely than not that the veteran's current lumbosacral 
spine disability related to an in-service treatment or 
injury.  The Board notes that the examiner did not 
specifically discuss or provide an opinion regarding 
secondary service connection, to include aggravation.  
38 C.F.R. § 3.310; Allen, supra. 

Accordingly, the veteran's appeal is remanded in order to 
provide him with additional notice and to obtain an addendum 
to the August 2006 opinion regarding whether the veteran's 
service-connected thoracic spine disability caused or 
aggravated his lumbar spine (low back) disability.  
38 U.S.C.A. § 5101A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for a lumbar spine 
(low back) disability, to include as 
secondary to the service-connected 
thoracic spine disability.  He must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a rating and effective date, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for a lumbar spine (low back) 
disability, to include as secondary to 
the service-connected thoracic spine 
disability, the AMC/RO must include  38 
C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
back disabilities must be obtained for 
inclusion in his claims folder.  

4.  Thereafter, the AMC/RO should send 
the claims file to the same examiner who 
provided the August 2006 examination (if 
possible).  Following review of the 
relevant evidence in the claims file, the 
examiner should add an addendum to his 
previous report.  In this report, he 
should specifically answer the question:

Is it at least as likely as not 
(50 percent or greater 
probability) that any lumbar 
spine (low back) disability 
that is currently present was 
caused or aggravated by the 
veteran's service-connected 
thoracic spine disability?  

The physician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or 
aggravation; less likely weighs 
against the claim.

The physician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he 
should so indicate.

If the veteran's lumbar spine 
(low back) disability was 
aggravated by his service-
connected thoracic spine 
disability, to the extent that 
is possible, the examiner is 
requested to provide an opinion 
as to approximate baseline 
level of severity of the back 
disability (e.g., slight, 
moderate) before the onset of 
aggravation.

If the examiner determines that 
a current examination of the 
veteran is warranted, such 
should be provided.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
lumbar spine (low back) disability, to 
include as secondary to the service-
connected thoracic spine disability, must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which includes 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


